DIXON, Chief Judge
(concurring in part and dissenting in part):
I write separately only to express my disagreement with the majority’s conclusion that the specifications of forging checks by a false making are not multiplicious for findings with the specifications of forging the same checks by uttering them even when they occur at the same time and place. I can find no basis for holding that Congress intended to create two separate offenses when it established Article 123, UCMJ.
As the United States Court of Military Appeals recognized in United States v. Teters, 37 M.J. 370 (C.M.A.1993), the multiplicity question is one of Double Jeopardy and here it asks whether Congress intended appellant at a single court-martial to be convicted of both forgery by uttering and forgery by false making of the same checks. Just as in Teters, the trial judge held the two specifications in question were multiplicious for sentencing. Consequently, this appellant suffers no double punishment. However, what yardstick do we apply in future cases to determine whether double punishment is permissible in this circumstance? Does this decision mean that a military member can be prosecuted at a court-martial for forgery by uttering a check known to be false and subsequently prosecuted at a different court-martial for forgery by a false making if the government learns after the first trial that the member falsely made the check?
The Fifth Amendment guarantee against double jeopardy consists of three separate constitutional protections. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 2076, 23 L.Ed.2d 656 (1969). It protects against a second prosecution for the same offense after acquittal. Ball v. United States, 163 U.S. 662, 16 S.Ct. 1192, 41 L.Ed. 300 (1896). It protects against a second prosecution for the same offense after conviction. In re Nielsen, 131 U.S. 176, 9 S.Ct. 672, 33 L.Ed. 118 (1889). And it protects against multiple punishments for the same offense. Ex parte Lange, 85 U.S. (18 Wall) 163, 21 L.Ed. 872 (1873).
At long last, the United States Court of Military Appeals has eliminated much of the confusion which has existed in the military justice system concerning how we determine whether separate offenses exist for purposes of conviction and punishment. In Teters, our highest military appellate court recognizes the constitutional power of Congress to define Federal military offenses and prescribe their punishments. Abandoning prior precedent, it adopts the intent of Congress as the controlling factor for determining whether a military accused may receive multiple convictions and punishments for the same act or course of conduct. When separate statutes are involved, Teters notes that the Supreme Court uses the rule of construction found in Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932) to discern congressional intent.
The applicable rule is that, where the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one is whether each provision requires proof of an additional fact which the other does not.
We start with the assumption that Congress does not intend to punish the same offense under two different statutes. Whalen v. United States, 445 U.S. 684, 691, 100 S.Ct. 1432, 1437, 63 L.Ed.2d 715 (1980). The Blockburger Rule enables us to determine when there are two offenses in that situation. However, when only one statute is involved, there is no assumption that more than one offense is being created. Appellate courts are left to determine the intent of Congress by examining the societal interest the statute seeks to protect. When it is clear that Congress intends to create more than one offense (i.e. protect more than one societal interest) within a single statute, courts should permit separate convictions and separate pun*632ishment. If the intent is not clear, courts should resolve any doubts in favor of lenity. Crandon v. United States, 494 U.S. 152, 110 S.Ct. 997, 108 L.Ed.2d 132 (1990); Liparota v. United States, 471 U.S. 419, 105 S.Ct. 2084, 85 L.Ed.2d 434 (1985).
A military member who falsely makes a check with intent to defraud commits forgery under Article 123, UCMJ. Similarly, one who utters a check knowing it to be false also commits forgery. That does not mean one who falsely makes and utters a check with intent to defraud commits two separate offenses. It does not necessarily follow that because an offense can be committed in two ways, that there are two separate offenses. Again it is the intent of Congress that must control. There are three elements common to both aspects of forgery. MCM, Part IV, paragraph 48c(l) (1984). The three are: (1) a writing falsely made or altered, (2) an apparent capability of the writing as falsely made or altered to impose a legal liability on another or to change another’s legal rights or liabilities to that person’s prejudice; and (3) an intent to defraud. The societal interest being protected by Article 123, UCMJ, is the alteration of legal rights and liabilities through false documents. There is no reason to punish one who falsely makes and utters a check more severely than one who merely utters a check knowing it to be falsely made. Each violates the societal interest being protected to the very same degree. Absent a clear expression of Congressional intent to treat the false making and uttering as separate offenses, the appellate courts should not do so. Judge Ferguson correctly observed in his dissent in United States v. Gibbons, supra:
It is clear to me that the quoted statute [Article 123, UCMJ], on its face, abolishes the normal distinction between the common-law crimes of forgery and uttering and provides only for the punishment of one offense which may be committed in two ways.
I would hold the specifications of forgery by false making multiplicious with the specifications of forgery by uttering the exact same checks. I would merge the separate convictions of forgery involving the same check into specifications alleging both the false making and the uttering.